DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1A: Figures 1A-2:
Species 2A: Figures 3-14, where 252 is between 250 and 230c;
Species 3A: Figure 15, where there is no 230c;
Species 4A: Figure 16, where there is no 244;
Species 5A: Figure 17, where there is no 242;
Species B: Figure 18-21, where the device is a dual gate;
Species C: figure 22, where the device is memory device.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant has no claims directed to a circuit, or to how the claim will be used, such as shown in figures 24-34. Therefore, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of:
an oxide; 
a first conductor and a second conductor apart from each other over the oxide; 
a first insulator over the first conductor and the second conductor, in which an opening is formed to overlap with a region between the first conductor and the second conductor; 
a third conductor in the opening; and a second insulator between the oxide, the first conductor, the second conductor, and the first insulator and the third conductor, 
wherein the second insulator comprises a first thickness between the oxide and the third conductor, and 
comprises a second thickness between the first conductor or the second conductor and the third conductor, and 
wherein the first thickness is smaller than the second thickness.

	Regarding claim 1, Toriumi teaches at least in figures 1A-1C:
an oxide (bottom of 402; ¶ 0114 where 402 can be a stack of dissimilar materials); 
a first conductor (416b) and a second conductor (416a) apart from each other over the oxide (bottom of 402); 
a first insulator (410) over the first conductor (416b) and the second conductor (416a), in which an opening is formed to overlap with a region between the first conductor and the second conductor (the opening is where 404 et al. is located); 
a third conductor (406b) in the opening (where 404 is located); and 
a second insulator (top of 402; ¶ 0114, where 402 can be a stack of dissimilar materials) between the oxide (bottom of 402, the first conductor (416b), the second conductor (416a), and the first insulator (410) and the third conductor (404) (where top of 402 is between bottom of 402 and 416b/416a/410/404), 
Regarding the limitation, 
wherein the second insulator comprises a first thickness between the oxide  and the third conductor, and comprises a second thickness between the first conductor or the second conductor and the third conductor, and wherein the first thickness is smaller than the second thickness.
As best Examiner understands the claim Applicant is attempting to claim the shape of 224 in figure 1B. The prior art teaches this same shape in figure 1B, where the top of 402 has the same shape. Therefore, the prior art teaches this feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822